DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: drive unit, rotary unit, fixing unit in claim 1, first fitting part in claim 3, and second fitting part in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the recitation of “a rotary unit installed on a part of the turret so as to be rotated together with the turret and coupled to an optional unit, in lines 6-7 is indefinite as to whether the limitations following “so as to be” are being positively recited. Furthermore, the recitation “to be clamped with or unclamped from the rotary unit by a rotation of the rotary unit in order to allow or cut off a supply of pressure” in lines 8-10 is indefinite as to how the rotation of the rotary unit results in the clamping and unclamping.
In claim 2, the recitation of “a rotation of the turret” in line 4 is indefinite as to whether this rotation is the same as the rotation as claimed in claim 1. Furthermore, the recitation of “a forward or rearward movement of the housing part” in line 4-5 is indefinite as to how the housing part of the fixing unit moves forward and rearward.
	Claims 3-8 are rejected due to their dependency on rejected claim 1-2.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kim (KR20160128102).
Regarding claim 1, Kim teaches a turret tool post for a machine tool (101), the turret tool post comprising: a tool post body; a turret (100) installed on the tool post body and configured to receive a plurality of tools (See Fig. 1 and under Description of Embodiments on page 2 of the translation describing the turret configured to receive a plurality of tools); a drive unit (200) installed on the tool post body and configured to provide rotational power to the turret (100) (See under Description of Embodiments on page 2 of the translation describing the drive unit 200); a rotary unit (300) installed on a part of the turret (100) so as to be rotated together with the turret (100) and coupled to an optional unit (See Fig. 1 depicting the area 301 in which an optional unit can be coupled to the rotary unit 300) ; and a fixing unit (400) installed on the tool post body and configured to be clamped with or unclamped from the rotary unit by a rotation of the rotary unit (300) in order to allow or cut off a supply of pressure required for an operation of the optional unit ( See page 3 of the translation describing the supply of pressure necessary to operate an optional unit, in this case a tool).
Regarding claim 2, Kim teaches the turret tool post of claim 1, wherein the rotary unit (300) comprises: a base part fastened to the turret (100) (See modified Fig. 1); and a main body part provided at one side of the base part and to which the optional unit is detachably coupled (See modified Fig. 1).

    PNG
    media_image1.png
    807
    996
    media_image1.png
    Greyscale

Modified Fig. 1 of Kim (KR20160128102)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR20160128102) in view of Lai (US10150193).
Regarding claim 3, Kim teaches the turret tool post of claim 2, wherein the main body part comprises: a first flow path penetratively formed in the main body part; a first fitting part protruding from a front side of the main body part so as to communicate with one end of the first flow path (303) and connected to the optional unit (See modified Fig. 4 depicting the first fitting part, front side of the main body part, and one end of the first flow path and see page the end of page 3 and page 4 describing the communication of the first fitting part and the first flow path 303); Although Kim suggests a first coupling, Kim does not specifically disclose a first coupling formed at a rear side of the main body part so as to communicate with the other end of the first flow path.

    PNG
    media_image2.png
    640
    984
    media_image2.png
    Greyscale

Modified Fig. 4 of Kim (KR20160128102)
Lai teaches a coupling so as to communicate with the other end of the flow path (220) (See modified Fig. 18 depicting the coupling).


    PNG
    media_image3.png
    528
    462
    media_image3.png
    Greyscale

Modified Fig. 18 of Lai (US10150193)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connection between the first and third flow paths of Kim to provide a first coupling as taught by Lai. Doing so would provide further means to connect the first and third path in order to properly provide hydraulic pressure to the rotary unit.
Regarding claim 4, Kim as modified teaches the turret tool post of claim 3, wherein the fixing unit (400) comprises: a housing part installed on the tool post body (See modified Fig. 1 depicting the fixing unit 400 and the housing part installed on the tool post body); a clamping part formed at a front side of the housing part and configured to be clamped with or unclamped from the main body part by a rotation of the turret and a forward or rearward movement of the housing part (See modified Fig. 5 depicting the clamping part and housing part); and a pressure supply part formed at a rear side of the housing part and having a hydraulic pressure supply part for supplying hydraulic pressure to the optional unit, and a pneumatic pressure supply part for supplying pneumatic pressure (See modified Fig. 5 depicting where the hydraulic pressure supply part and pneumatic pressure supply part supply hydraulic and pneumatic pressure, and page 2 and 3 of translation describing the hydraulic supply and page 4 of the translation describing the pneumatic supply, both not shown in the images)  .

    PNG
    media_image4.png
    696
    1049
    media_image4.png
    Greyscale

Modified Fig. 5 of Kim (KR20160128102)
Regarding claim 5, Kim as modified teaches the turret tool post of claim 4, wherein the housing part comprises: a cylinder (410) having a first fluid inlet groove and a second fluid inlet groove in the housing part and configured to move forward or rearward toward the main body part (See modified Fig. 3 depicting the cylinder and the first and second fluid inlet groove, and the end of page 2 and beginning of page 3 of translation describing the movement of the cylinder 410); a cylinder block configured to surround the cylinder and having a forward pressure supply part (461) for supplying pressure to move the cylinder (410) forward, and a rearward pressure supply part (462) for supplying pressure to move the cylinder (410) rearward (See modified Fig. 3 depicting the cylinder block, and page 3 of translation describing the forward pressure supply part, the rearward pressure supply part, and the movement of the cylinder 410); and a third flow path penetratively formed in the housing part (See modified Fig. 3 depicting the third flow path part).


    PNG
    media_image5.png
    713
    866
    media_image5.png
    Greyscale

Modified Fig. 3 of Kim (KR20160128102)
Regarding claim 6, Kim teaches the turret tool post of claim 5, wherein the clamping part comprises: a third coupling connected to one end of the third flow path and configured to be clamped with or unclamped from the first coupling (See modified Fig. 3 depicting the third coupling) by the rotation of the rotary unit and a forward or rearward movement of the cylinder (410) to allow the first flow path (303) and the third flow path to communicate with each other or to block the communication between the first flow path and the third flow path (See modified Fig. 3 and page 3 of translation describing the connection between the first and third flow path to communicate with each other by the forward and rearward movement of the cylinder 410).
Regarding claim 7, Kim teaches the turret tool post of claim 6, wherein the main body part further comprises: a second flow path (302) spaced apart from the first flow path and penetratively formed in the main body part (See modified Fig. 4 depicting the main body and the second flow path 302 spaced apart from the first flow path 303); a second fitting part protruding from a front side of the main body part so as to communicate with one end of the second flow path (302) and connected to the optional unit (See modified Fig. 4 depicting the second fitting part, the front side of the main body part, and the second flow path 302 and see page 4 of the translation describing the communication of the second fitting part and the second flow path 302); wherein the housing part further comprises a fourth flow path spaced apart from the third flow path and penetratively formed in the housing part (See modified Fig. 3 depicting the fourth flow path spaced from the third flow path) , and wherein the clamping part further comprises a fourth coupling connected to one end of the fourth flow path and configured to be clamped with or unclamped from the second coupling by the rotation of the rotary unit and the forward or rearward movement of the cylinder to allow the second flow path (302) and the fourth flow path to communicate with each other or to block the communication between the second flow path and the fourth flow path (See modified Fig. 4 depicting the fourth coupling and page 3 of translation describing the connection between the second and fourth flow path to communicate with each other by the forward and rearward movement of the cylinder 410). Although Kim suggests a second coupling, Kim does not specifically teach a second coupling formed at a rear side of the main body part so as to communicate with the other end of the second flow path. However, as previously discussed in the rejection of claim 3, Lai teaching a coupling between flow paths, and it would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connection between the second and fourth flow path of Kim to provide a second coupling as taught by Lai. Doing so would provide further means to connect the second and fourth flow paths in order to properly provide hydraulic pressure to the rotary unit. 
Regarding claim 8, Kim as modified teaches the turret tool post of claim 7, Lai further teach wherein the coupling comprise an  elastic member (451) for sealing the first coupling (See paragraph 28 describing the elastic member provided for sealing the coupling the turret is rotated).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second couplings to further provide an elastic member, as taught by Lai. Doing so would seal the first and second couplings from leakage in the first and second flow path when the turret is being rotated. 
Therefore, from this modification and the modifications of the first and second couplings, Kim as modified teaches the first and second coupling comprising an elastic member for sealing the first and second elastic member when the first and third coupling are unclamped and the second and fourth coupling are unclamped as the cylinder moves rearward.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN SUN CHA whose telephone number is (571)272-6384. The examiner can normally be reached Monday- Friday, 7:30am - 5:00 pm EST, Alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722                                                                                                                                                                                                        



/STEPHEN SUN CHA/            Examiner, Art Unit 3722